Citation Nr: 1315506	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic disability manifested by headaches.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico that denied service connection.  

In June 2011, the Board denied service connection for a chronic disability exhibited by headaches.  The Veteran appealed the adverse determination to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Remand (Joint Motion) to vacate the June 2011 Board denial and remand the claim to the Board for adjudication consistent with the Joint Motion instructions.  The Court granted the Joint Motion in June 2012.

In its June 2011 decision the Board remanded issues of service connection for a psychiatric disability and epileptic seizures.  Those matters are still being developed for appellate review and are not ready for appellate action.  

A review of the Virtual VA paperless claims processing system shows that VA treatment records through April 2008 through July 2012 are of record.  As the issue is being remanded, the agency of original jurisdiction will have an opportunity to consider these records in subsequent adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records document the Veteran's treatment on occasion for headaches.  Records show that the Veteran reported having a migraine headache in June 1976, and that he was screaming and turning his head in bed.  At the time he also reported another episode of severe, one-sided throbbing headaches that occurred approximately four years earlier (prior to active service).  Current symptoms included pain, but much less severe.  The Veteran had taken no medication, and denied vomiting.  The assessment was questionable headache, migraine.  The Veteran was given medication to take at the start of his headaches.  On a "Report of Medical History" completed by the Veteran at the time of his separation examination in October 1976, he reported that he had or had had frequent or severe headaches.  The Veteran clarified that when he was studying hard he would get a headache, which the examiner characterized as tension headaches with relief by aspirin.  Neurological examination was negative for abnormality.  

A January 2006 private medical report reflects that the Veteran described headaches as an aftermath of seizure activity.  VA outpatient treatment reports include an April 2006 entry reflecting complaints of neck pain.  In a review of systems, the Veteran specifically denied headaches.  When seen in August 2008, the Veteran complained of a head contusion and headache from 2-3 days earlier.  The Veteran denied loss of consciousness, nausea, or vomiting.  There was a reference to stress.  

Additional development is necessary to comply with the June 2012 Joint Motion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court or Board is not complied with, the Board itself errs in failing to insure compliance.  Id.  The Joint Motion concluded that the June 2008 VA medical opinion is inadequate.  The examiner based his opinion upon an inaccurate premise that the Veteran did not experience tension headaches during service.  An additional VA medical opinion based upon an accurate review of the record is necessary to comply with the June 2012 Joint Motion instructions. 

In January 2013, the Veteran's representative identified outstanding VA treatment records from 2000 through April 2006 and between April and November 2008.  The physical claims file does not include these records; however, the Virtual VA efolder include VA treatment records between April and November 2008 and as far back as August 2005.  A request for all VA treatment records from 2000 through August 2005 must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 2000 through August 2005 and associate them with the claims folder.  Make as many requests as necessary and notify the Veteran and his representative of any missing records and the efforts made to retrieve them.  

2.  After associating any newly generated medical records with the claims folder, obtain a VA medical opinion.  

A copy of the claims folder, Remand, and any pertinent documents in the appellant's Virtual VA efolder must be made available for review. 

The examiner must express an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current headaches are related to any in-service event, injury, or disease or otherwise had their onset in service.  The examiner must consider the Veteran's reports of tension headaches at separation.  

A thorough rationale must be provided with appropriate citations to the record and pertinent clinical studies.  

The Veteran is competent to report his symptoms and medical history.  If the examiner rejects the Veteran's reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot serve as the basis to reject the Veteran's reports.  

3. After completing all development required to adjudicate the Veteran's claim, re-adjudicate this issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


